NUMBER 13-08-00606-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                IN RE: COASTAL MARINE EQUIPMENT, INC.


                       On Petition for Writ of Mandamus


                         MEMORANDUM OPINION
                   Before Justices Yañez, Garza, and Vela
                     Per Curiam Memorandum Opinion
      Relator, Coastal Marine Equipment, Inc. (“Coastal”), filed a petition for writ of

mandamus and motion for emergency stay with this Court on October 27, 2007, asking us
to compel respondent, the Honorable Abel Limas, presiding judge of the 404th Judicial

District Court of Cameron County, Texas, to rule on Coastal’s special appearance in the

underlying case.

      Coastal filed its “Special Appearance to Present Motion Objection to Jurisdiction

Over The Person of Defendant Coastal Marine Equipment, Inc., And, Subject Thereto, Its

Verified Original Answer” with the trial court on June 11, 2007. Oral arguments were heard

on December 6, 2007. As of the date Coastal filed its petition and motion for emergency
stay with this Court, the trial court had not ruled on Coastal’s special appearance.1 We

granted Coastal’s motion for emergency stay on October 29, 2008, ordering that “all

proceedings in cause no. 2007-01-0031-G stayed until further order of this Court.”

        On November 6, 2008, the trial court signed a written “Order Denying Coastal

Marine Equipment, Inc.’s Special Appearance.”2 Coastal then filed a “Motion to Declare

Order Denying Coastal Marine Equipment, Inc.’s Special Appearance a Nullity” on

November 14, 2008, contending that the trial court had violated the stay imposed by this

Court by entering its November 6, 2008 order. Coastal specifically noted in this motion that

it was concerned it may “lose” its ability to appeal order denying its special appearance if

its motion were not granted. See TEX . CIV. PRAC . & REM . CODE ANN . § 51.014(a)(7)

(Vernon 2008) (allowing an appeal from an interlocutory order granting or denying a

defendant’s special appearance). Coastal reasoned that the appellate timetable would run

from November 6, 2008, the date of the trial court’s order denying Coastal’s special

appearance, and that Coastal would be unable to appeal that order as long as the stay

imposed by this Court remained in place.

        The real party in interest, Luis Beltran Flores, filed a response to Coastal’s petition

on November 18, 2008, contending only that, because the trial court ruled on Coastal’s

special appearance on November 6, 2008, the petition is moot.

        We agree with Coastal, however, that the trial court violated the emergency stay by

entering the order on November 6, 2008. Accordingly, Coastal’s motion to declare that

        1
           The other defendants in the underlying case, McElroy/Catchot W inch Co., Linwood Trawlers, Inc.,
Dolby Linwood, McElroy Machine and Manufacturing Co., and DVCC Services Corp. f/k/a Predco Services
Corp., had either (1) filed special appearances which were previously ruled upon by the trial court, or (2) did
not file special appearances.

         McElroy Machine and Manufacturing Co. and DVCC Services Corp., calling them selves “real parties
in interest,” filed a “response” to Coastal’s m otion for em ergency stay on October 30, 2008, concurring with
Coastal’s request.
        2
           The order denying Coastal’s special appearance, having been entered subsequent to the filing of
the petition and m otion with this Court, does not appear in the record before us. However, both Coastal and
Luis Beltran Flores, the plaintiff in the underlying case and real party in interest here, agree that the order was
in fact entered.

                                                        2
order a nullity is GRANTED, and we order the trial court to vacate the November 6, 2008

order denying Coastal’s special appearance.

       Moreover, we conditionally GRANT the petition for writ of mandamus and order the

trial court to rule on Coastal’s special appearance. The writ will issue only if the trial court

fails to comply. Having ruled on the petition for writ of mandamus, we VACATE the

emergency stay imposed by this Court’s order of October 29, 2008.



                                                   PER CURIAM



Memorandum Opinion delivered and
filed this the 5th day of December, 2008.




                                               3